Citation Nr: 1619419	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans' Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for tinnitus, which he has attributed to in-service noise exposure from firearms, explosives, and engine noise.

The Veteran's service personnel records show that he served in the Republic of Vietnam and that he has a sharpshooter badge.  Accordingly, he was likely exposed to excessive noise while in-service.  Furthermore, the Veteran credibly testified at his February 2016 videoconference hearing that he first noticed ringing in his ears during basic training while firing weapons, which has continued to the present time.  Based on the above evidence, entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for tinnitus is granted.  
REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss.  

The Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385; at issue is whether this current disability is related to his active military service.  The Veteran has reported in-service exposure to noise from firearms, explosives, and engines, and based on the circumstances of his service, to include service in the Republic of Vietnam and receipt of a sharpshooter badge, he was likely exposed to hazardous noise in service.  The Veteran testified at his February 2016 hearing that he first noticed problems hearing during service, and this testimony is supported by lay statements from family members, who reported that they have observed that the Veteran has difficulty hearing since his active service.

In March 2010 and April 2012 opinions, a VA medical examiner concluded that it is less likely than not that the Veteran's current hearing loss disability is related to service because his hearing was within normal limits at separation from service and there was no significant threshold shift during his period of service.  

Unfortunately, the opinions are inadequate.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on a veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the examiner did not address the lay statements of the Veteran and his family.  

Furthermore, the Court has long held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not address whether the Veteran's hearing loss disability is more likely than not related to his hazardous noise exposure in-service, despite having normal hearing at separation from service.

Accordingly, on remand, the Veteran's claims folder should be referred to a VA audiologist for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA audiologist for an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


